               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

ANGELA RENEA McGHEE,                           )
                                               )
                 Plaintiff,                    )      Case No. 1:17CV00024
                                               )
v.                                             )      OPINION AND ORDER
                                               )
NANCY A. BERRYHILL,                            )      By: James P. Jones
ACTING COMMISSIONER                            )      United States District Judge
OF SOCIAL SECURITY,                            )
                                               )
                 Defendant.                    )

      Edward A. Wicklund, Syracuse, New York, and John Osborne Goss, Norfolk,
Virginia, for Plaintiff; James A. McTigue, Special Assistant United States Attorney,
Office of the General Counsel, Social Security Administration, Philadelphia,
Pennsylvania, for Defendant.

      In this social security disability case, I accept the report and

recommendations of the magistrate judge.

       Angela Renea McGhee challenges the final decision of the Acting

Commissioner of Social Security (“Commissioner”) denying her claims for

disability insurance benefits and supplemental security income under certain

provisions of the Social Security Act (“Act”). The action was referred to United

States Magistrate Judge Pamela Meade Sargent to conduct appropriate

proceedings. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Magistrate

Judge Sargent filed her 26-page report on October 12, 2018, in which she
recommended that the court affirm the Commissioner’s decision denying benefits

on the ground that the plaintiff was not disabled within the meaning of the Act. On

October 26, 2018, the plaintiff filed objections to the report, which objections are

now ripe for decision, the Commissioner not having filed a response.

       I must make a de novo determination of those portions of the report to

which the plaintiff objects. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

Under the Act, I must uphold the factual findings and final decision of the

Commissioner if they are supported by substantial evidence and were reached

through application of the correct legal standard. See Coffman v. Bowen, 829 F.2d

514, 517 (4th Cir. 1987). Substantial evidence is “evidence which a reasoning

mind would accept as sufficient to support a particular conclusion. It consists of

more than a mere scintilla of evidence but may be somewhat less than a

preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). If such

evidence exists, my inquiry is terminated and the Commissioner’s final decision

must be affirmed. See id.

      In her objections, the plaintiff contests the finding of the administrative law

judge (“ALJ”) that the plaintiff had the residual functional capacity to perform

simple, routine, unskilled light work under certain conditions. The plaintiff argues

that there was not substantial evidence supporting this finding and that the ALJ

erred in discounting evidence to the contrary. In particular, it is contended that the


                                         -2-
ALJ failed to conduct a function-by-function analysis regarding the plaintiff’s

ability to walk and stand when determining her residual functional capacity. Pl.’s

Objs. 3, ECF No. 22.

      Based upon my careful consideration of these objections, the record, and the

arguments of plaintiff’s counsel, I agree with the magistrate judge that substantial

evidence supported the ALJ’s findings, which were in accord with relevant case

precedent. Accordingly, it is ORDERED as follows:

      1.    Plaintiff’s Objections, ECF No. 22, are DENIED;

      2.    The magistrate judge’s Report and Recommendations, ECF No. 21,

are fully ACCEPTED;

      3.    The Commissioner’s Motion for Summary Judgment, ECF No. 19, is

GRANTED; and

      4.    Judgment will be forthwith entered.


                                              ENTER: November 14, 2018

                                              /s/ James P. Jones
                                              United States District Judge




                                        -3-
